

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
PLATO LEARNING, INC.
2006 STOCK INCENTIVE PLAN


FY10 LEADERSHIP INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT


PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to
[ (Name) ]  (the “Participant”) on this  [ (Date) ]  (the “Grant Date”) an Award
of [ (Number) ]  stock appreciation rights (“SARs”) pursuant to the provisions
of the PLATO Learning, Inc. 2006 Stock Incentive Plan (the “Plan”). Each SAR
represents a contingent right to receive shares of the Company’s common stock,
$.01 par value (“Shares”), in the future based upon the appreciation in value of
the Share underlying each SAR above  [ (Price) ]  (the “Grant Price”), subject
to the terms and conditions set forth in this Agreement (this “Agreement”). Any
term capitalized herein, but not defined, will have the meaning set forth in the
Plan.


1. SAR Award Subject to Acceptance of Agreement.


The Award of any SAR pursuant to this Agreement become null and void unless the
Participant shall accept this Agreement by executing it in the space provided
below and return it to the Company within 45 days following the Grant Date.


2. Terms of SAR Award.


2.1 Maximum Term of SARs. In no event may a SAR be exercised, in whole or in
part, after 5:00 p.m., Minneapolis time, on the date that is eight (8) years
after the Grant Date (the “Expiration Date”).


2.2 Vesting of SARs. Except as otherwise provided herein and in Section 2.4, the
SARs will vest and become exercisable as to one-third of the Shares to which the
SARs relate on [_____________], 20[__]; (2) one-third of the Shares to which the
SARs relate on [_____________], 20[__]; and (3) one-third of the Shares to which
the SARS relate on [_____________], 20[__]. Each of the vesting dates is
contingent upon the Participant having provided continuous Service to the
Company or an Affiliate from the Grant Date through each such vesting date. Any
SARs that are not vested upon the termination of the Participant’s Service shall
be forfeited.


2.3 Method of Exercise and Distribution of SARs. The SARs may be exercised by
written notice to the Company indicating the number of Shares to which the SARs
relate being exercised. When a SAR is vested and exercisable, it may be
exercised in whole or in part at any time as to any or all full Shares under the
SAR. Any amount due to the Participant upon exercise of a SAR will be paid in
Shares with a Fair Market Value equal to the amount, if any, by which the Fair
Market Value of a Share on the date of exercise exceeds the Grant Price of the
SAR, rounded down to the nearest whole Share. The Participant will not receive a
distribution if the Fair Market Value on the date of exercise does not exceed
the Grant Price.


2.4 Termination of SAR. Each vested SAR shall terminate and shall cease to be
exercisable as follows:


(a) For purposes of this Agreement, the terms “Good Reason” and “Cause” shall
have the meanings given to them in the Participant’s Employment Agreement with
the Company as in effect from time to time; provided that, if no such Employment
Agreement is in effect, such terms shall have the following meanings:


(i)      “Cause” shall mean Participant’s:


(1)         conviction or indictment for, or plea of guilty or nolo contendere
to, any felony or gross misdemeanor;


(2)         conviction or indictment for, or plea of guilty or nolo contendere
to, any crime involving dishonesty, fraud, or breach of trust under any law of
the United States or any State thereof;


(3)         engagement in any conduct or gross negligence that in either case
materially injures the Company, any of its subsidiaries, its customers or
vendors; or


(4)         non-performance of assigned duties, insubordination, disrespectful
treatment by Participant of Company employees or a violation of a material
provision of a Company policy or code of conduct.


(ii)      “Good Reason” shall exist if the Company, without Participant’s
written consent:


(1)         materially reduces the nature, scope or extent of Participant’s
responsibilities; or


(2)         reduces Participant’s annual salary.


(b) Upon voluntary termination with Good Reason or involuntary termination
without Cause, of such Participant’s Service with the Company, any SAR held by
such Participant will vest and be exercisable until and including the Expiration
Date upon (i) Participant’s execution of a general release and waiver of all
claims against the Company and its directors, officers and subsidiaries, in the
form prepared by the Company (the “Release”) and (ii) the expiration of any
rescission period provided by applicable law without the Participant taking any
action to rescind the Release.


(c) Upon voluntary termination without Good Reason of such Participant’s service
with the Company, any SAR held by such Participant may thereafter be exercised
to the extent it was exercisable at the time of such termination, but may not be
exercised after one year after such termination, or the Expiration Date,
whichever period is the shorter.


(d) In the event Participant’s Service with the Company is terminated for Cause,
all unexercised SARs granted to such Participant shall immediately terminate. In
the event that Participant shall forfeit rights to receive all or a portion of
the Shares to which the SARs relate, Participant shall, within 10 days of the
date of the Company’s written request, return this Agreement to the Company for
cancellation.


(e) If a Participant’s Service with the Company and any Affiliate terminates by
reason of a change in control (as defined in the Plan), death or Disability, any
SAR held by such Participant will vest immediately and be exercisable until and
including the Expiration Date.  In the case of termination of Participant’s
Service by reason of Death, such SAR shall be exercisable by the legal
representative of the estate or by the legatee of the Participant under the will
of the Participant.


(f) If a Participant’s Service with the Company and any Affiliate terminates by
reason of Retirement, any SAR held by such Participant may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Retirement, but may not be exercised after -thirty-six months from the date of
such termination of Service or the expiration of the stated term of the SAR,
whichever period is the shorter.


2.5 Withholding Taxes. The Company will have the right to deduct or withhold, or
require the Participant to remit to the Company, the minimum amount necessary to
satisfy federal, state and local taxes, domestic or foreign, as required by law
or regulation to be withheld with respect to any taxable event arising under
this Plan, including by withholding Shares otherwise distributable to the
Participant pursuant to this Agreement.


3. Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Agreement is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.


4. Transferability of SARs. The SARs awarded under this Agreement are
transferable only by will or the laws of descent and distribution, or pursuant
to a domestic relations order (as defined in Code Section 414(p)). Each SAR will
be exercisable during the Participant’s lifetime only by the Participant or by
his or her guardian or legal representative. The Committee may, in its
discretion, require a guardian or legal representative to supply it with
evidence the Committee deems necessary to establish the authority of the
guardian or legal representative to exercise a SAR on behalf of the Participant.


5. Securities Law Requirements.


(a) The SARs awarded under this Agreement are not exercisable in whole or in
part, if exercise may, in the opinion of counsel for the Company, violate the
1933 Act (or other federal or state statutes having similar requirements), as it
may be in effect at that time, or cause the Company to violate the terms of
Section 4.1 of the Plan.


(b) The SARs are subject to the further requirement that, if at any time the
Committee determines in its discretion that the registration, listing or
qualification of the Shares subject to the SARs under any federal securities
law, securities exchange requirements or under any other applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of a SAR, the SAR may not be
exercised in whole or in part, unless the necessary registration, listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.


(c) With respect to individuals subject to Section 16 of the Exchange Act,
transactions under this Agreement are intended to comply with all applicable
conditions of Rule 16b-3, or its successors under the Exchange Act. To the
extent any provision of the Agreement or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.


6. No Obligation to Exercise SAR. The grant of a SAR imposes no obligation upon
the Participant (or upon a transferee of a Participant) to exercise the SAR.


7. No Limitation on Rights of the Company. The grant of a SAR will not in any
way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


8. Plan and SARs Not a Contract of Employment. Neither the Plan nor this
Agreement is a contract of employment, and no terms of employment of the
Participant will be affected in any way by the Plan, this Agreement or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor this Agreement will be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor will it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that treatment might have upon
him or her as a Participant.


9. Participant to Have No Rights as a Stockholder. The Participant will have no
rights as a stockholder with respect to any Shares subject to the SAR.


10. No Deferral Rights. Notwithstanding anything in Article 13 of the Plan to
the contrary, there shall be no deferral of payment, delivery or receipt of any
amounts hereunder.


11. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 10801 Nesbitt
Avenue South, Bloomington, Minnesota, 55437, Attention: Corporate Secretary and,
in the case of the Participant, to the last known address of the Participant in
the Company’s records.


12. Governing Law. This Agreement and the SARs will be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware, determined
without regard to its conflict of law rules.


13. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully herein. If the terms of this
Agreement conflict with the terms of the Plan document, the Plan document will
control.


PLATO LEARNING, INC.


By:                                                      
[Company Executive]
[Title]




Accepted this      day of _____________, 200__






[Name]

 
 

--------------------------------------------------------------------------------

 
